DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on April 25, 2022.  Claims 1 and 8 are amended.  Claims 2-7 are cancelled.  Claims 1 and 8-20 are pending.

Response to Arguments
Applicant’s arguments, see page 6, filed on April 25, 2022, with respect to the objection of claim 8 have been fully considered and are persuasive.  The objection of claim 8 as point 2(a) has been withdrawn. 


Allowable Subject Matter
Claims 1 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1 and 8-20 is because the prior art of record fails to teach or suggest in combination the claim 1 limitation for a frame assembly, wherein: the gimbal is a three-axis gimbal having a yaw axis, wherein the first frame part extends generally in the direction of the yaw axis and the second frame part extends substantially perpendicular to the yaw axis; the first frame part and the second frame part are constructed as one piece, the holding handle is pivotally connected to the second end of the second frame part about an axis of the second frame part via a first pivot mechanism disposed between the holding handle and the second frame part such that an angle of the holding handle relative to the first frame part is adjustable, the first pivot mechanism comprises: a pivot shaft fixedly connected to the second frame part; and a pivot mount, one end of which is rotatably supported on the pivot shaft to pivot relative to the second frame part about the axis of the second frame part, and the opposite end of which is connected to the holding handle, the first pivot mechanism further comprises a first limiting mechanism configured to define a pivot angle range of the pivot mount relative to the second frame part about the axis of the second frame part and comprising: a limiting groove disposed on the pivot mount and extending along the circumferential direction of the pivot shaft: a stopper fixedly connected to an end portion of the pivot shaft, the stopper having a stopping protrusion extending into the limiting groove, and the first pivot mechanism also comprises a first locking mechanism configured to lock the pivot mount in a predetermined angular position relative to the second frame part and comprising: a clamping block disposed about the pivot shaft and capable of acting between a clamped position and a released position, and when the clamping block is in the clamped position, the clamping block prevents the pivot mount from rotating relative to the second frame part about the pivot shaft via frictional engagement and/or positive fit between the clamping block and the pivot shaft; a threaded member configured to actuate the clamping block to act between the clamped position and the released position via its own rotation, in combination with all other claim limitations in total.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852